Order entered November 20, 2017




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00770-CV

                      DOW JONES & COMPANY, INC., Appellant

                                             V.

                     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                       AND PATRICK DAUGHERTY, Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-04005

                                         ORDER
       Before the Court is the November 13, 2017 motion of nonresident attorney Scott E. Gant

for permission to participate pro hac vice. We GRANT the motion and DIRECT the Clerk of

this Court to add Mr. Gant as counsel pro hac vice for appellee Highland Capital Management,

L.P.

       Also before the Court is the November 17, 2017 unopposed motion of appellee Highland

Capital Management, L.P. for an extension of time to file a brief. We GRANT the motion and

extend the time to December 1, 2017.

                                                   /s/   CRAIG STODDART
                                                         JUSTICE